                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HORACE JOSEPH BAZILLE,                             Case No. 3:21-cv-01657-JD
                                   8                    Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9              v.                                        DISMISSING CASE
                                  10     ACCELERATED SERVICES LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that the parties have settled plaintiff Bazille’s individual claims. Dkt.

                                  14   No. 17. Consequently, the Court vacates all pretrial deadlines and hearings, and dismisses this

                                  15   case without prejudice. If any party certifies to the Court within 60 days from the date of this

                                  16   order that the agreed consideration for the settlement of this action has not been delivered, this

                                  17   order will be vacated and the case will be set for a case management conference. If no

                                  18   certification is filed, the dismissal of the individual claims only will be deemed to be with

                                  19   prejudice after the 60 days. The dismissal is without prejudice for the claims of the putative class

                                  20   members.

                                  21          The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  22   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  23   Court order is necessary for dismissal under that rule.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 13, 2021

                                  26
                                  27                                                                 ________________________
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
